DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/787,228 filed 02/11/2020. Claims 1-14 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in fig. 1, the cross-sectional line “A-A” should be –II-II--`or –2-2--; in fig. 2, the cross sectional lime “B-B” should be --III-III-- or --3-3--;  in fig. 6, the cross-sectional line “C-C” should be --VII-VII-- or --7-7--; in fig. 16, the cross-sectional line “A-A” should be --XVII-XVII-- or --17-17--; in fig. 17, the cross-sectional line “B-B” should be --VIII-VIII-- or --18-18--; in fig. 29, the cross-sectional line “C-C” should be --XXX-XXX-- or --30-30--. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Specification
The disclosure is objected to because of the following informalities: 
in page 9, line 9, “A-A” should be –II-II-- or –2-2--; 
in page 9, line 12, “B-B” should be –III-III-- or --3-3--;
in page 9, line 22, “C-C” should be –VII-VII-- or --7-7--;
in page 10, line 17, “A-A” should be –XVII-XVII-- or --17-17--;
in page 10, line 17, “B-B” should be –XVIII-XVIII-- or --18-18--;
in page 11, line 24, “C-C” should be –XXX-XXX-- or --30-30--;
in page 12, line 15, “A-A” should be –II-II-- or –2-2--; 
in page 12, line 17, “B-B” should be –III-III-- or --3-3--;
in page 16, line 20, “C-C” should be –VII-VII-- or --7-7--;
in page 26, line 24, “A-A” should be –XVII-XVII-- or --17-17--;
in page 27, line 1, “B-B” should be –XVII-XVII-- or --17-17--;
in page 34, line 10, “C-C” should be –XXX-XXX-- or --30-30--.
In addition, the sub-title for the second paragraph on page 1 is missing. Therefore, in page 1, line 4, the sub-title “Cross Reference to Related Applications” should be inserted above the second paragraph. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Flouros et al. (US 2018/0030854). Flouros et al. discloses a squeeze film damper bearing comprising:
an inner support ring (9) capable of supporting a bearing portion; 
an outer support ring (1) disposed on an outer periphery of the inner support ring (9); and
a dissipation portion (11) formed on the inner support ring (9) to dissipate vibration energy, wherein
a damper gap (see about 10) formed between an outer circumferential face of the inner support ring and an inner circumferential face of the outer support ring is filled with a viscous fluid.

Regarding claim 13, Flouros et al. clearly discloses the squeeze film damper bearing includes a rotary shaft (not shown) supported by the squeeze film damper in a rotatable manner
Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Monzel (5,316,391) Monzel discloses a squeeze film damper bearing comprising:
an inner support ring (13) capable of supporting a bearing portion (2); 
an outer support ring (16) disposed on an outer periphery of the inner support ring (9); and
a dissipation portion (26) formed on the inner support ring (13) to dissipate vibration energy, wherein
a damper gap (see about 20) formed between an outer circumferential face of the inner support ring and an inner circumferential face of the outer support ring is filled with a viscous fluid.
Regarding claim 2, the dissipation portion includes one hole (22) formed on at least one of the inner circumferential face of the outer support ring and the outer circumferential face of the inner support ring.
Regarding claim 3, Monzel discloses that the dissipation portion includes one or more circumferential grooves (26, in fig. 2) formed on at least one of the outer circumferential face of the inner support ring (13).
Claims 8 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hustak et al. (5,651,616). Hustak et al. discloses a squeeze film damper bearing comprising  an inner support ring (124) capable of supporting a bearing portion; an outer support ring (114) disposed on an outer periphery of the inner support ring (124); and
a resistance member (186) installed on an end face of a damper gap (see about 125) formed between an outer circumferential face of the inner support ring and an inner circumferential face of the outer support ring, wherein the damper gap is filled with a viscous fluid.
Regarding claim 14, Hustak et al. clearly discloses the squeeze film damper bearing includes a rotary shaft (102) supported by the squeeze film damper in a rotatable manner.
Allowable Subject Matter
Claims 4-7 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656